 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

NANCY E. LEWEN, )
)

Plaintiff, ) C.A. No. 17-148 Erie
v. )
)
PENNSYLVANIA SOLDIERS’ )
AND SAILORS’ HOME, et al., )
)
Defendants. )

MEMORANDUM OPINION
I. Introduction

Plaintiff Nancy Lewen commenced this pro se civil action on June 7, 2017 after being
terminated from her job at the Pennsylvania Soldiers’ and Sailors’ Home (“PSSH”), one of six
veterans’ homes operated by the Pennsylvania Department of Military and Veterans’ Affairs
(“DMVA”). Plaintiff's second amended complaint (“SAC”), the operative pleading, set forth
nine causes of action directed at numerous state agencies, entities and/or officials. ECF No. 31)
Plaintiffs’ claims alleged: (1) the infringement upon her First Amendment free speech rights and

related retaliation by all Defendants; (2) the denial of her Fourteenth Amendment due process

 

1 The named Defendants included: PSSH; Commandant Barbara Raymond (“Raymond”);
DMVA; Brigadier General Anthony Carrelli, Adjutant General (“Carelli”); Pennsylvania State
Civil Service Commission (“CSC”); Chairman Bryan R. Lentz (“Lentz”); Commissioner Odelfa
Smith Preston (“Preston”); Commissioner Gregory M. Lane (“Lane”), Pennsylvania Department
of Labor and Industry, Unemployment Compensation Board or Review (“UCBR”); Kathy
Manderino, Secretary of the Pennsylvania Department of Labor and Industry (“Manderino”);
Pennsylvania Bureau of Professional and Occupational Affairs (“BPOA”); Suzanne Hendricks
(“Hendricks”); Linda A. Kerns, Committee Member (“Kerns”); Sherri Luchs, Committee
Member (“Luchs”); Pennsylvania Department of State/Office of Hearing Examiners (“POHE”);
and Christopher K. McNally, Hearing Examiner (“McNally”). Plaintiff sued all individual
Defendants in both their personal and official capacities.

1

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 2 of 9

and equal protection rights by all Defendants; (3) retaliation by all Defendants in violation of the
‘Occupational Safety and Health Act of 1970; (4) retaliation by all Defendants in violation of the
Pennsylvania Whistleblower Law, 43 Pa. C.S.A. §§1421-1428; (5) defamation of character, libel,
and slander by all Defendants; (6) “infliction of mental anguish and humiliation” by all
Defendants: (7) wrongful termination by Defendants PSSH, Raymond, DMVA, Carrelli, CSC,
Lentz, Preston, and Lane; (8) “meritless denial of unemployment compensation” by Defendants
PSSH, Raymond, DMVA, Carrelli, UCBR, and Manderino; and (9) alleged disability-based
discrimination and failure to accommodate a disability by all Defendants.

On March 25, 2019, this Court entered a Memorandum Opinion and Order in which it
dismissed all of Plaintiff’s claims with the exception of her First Amendment claims against
Raymond based upon the alleged violation of Plaintiff's free speech rights and alleged
retaliation. ECF Nos. 67, 68. On April 11, 2019, Plaintiff filed a motion for reconsideration of
the Court’s ruling. ECF No. 72. Defendant Raymond filed a response two weeks later. ECF

No. 77. Plaintiffs motion for reconsideration is now ripe for resolution.

IL. Discussion

“A motion for reconsideration is a limited vehicle used ‘to correct manifest errors of law
or fact or to present newly discovered evidence.” Jackson v. City of Phila., 535 F. App'x 64, 69
(3d Cir.2013) (quoting Max's Seafood Café ex rel. Lou—Ann, Inc. v. Quinteros, 176 F.3d 669,
677 (3d Cir.1999)). A court may grant such a motion if the party seeking reconsideration
establishes one of the following: (1) an intervening change in the law; (2) the availability of new

evidence; or (3) the need to correct a clear error of law or prevent manifest injustice. /d. (citing

 
 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 3 of 9

Max's Seafood Café, 176 F.3d at 677).” “Because of the interest in finality, motions for
reconsideration should be granted sparingly; the parties are not free to relitigate issues the court
has already decided.” Thomas v. Piccione, Civil Action No. 13-425, 2014 WL 1653066, at *1
(W.D. Pa. April 24, 2014) (citing Rottmund v. Cont'l Assurance Co., 813 F. Supp. 1104, 1107
(E.D. Pa. 1992)). “<1 A] motion for reconsideration is not properly grounded in a request for a
district court to rethink a decision it[ ] has already made, rightly or wrongly.’” Jd. (quoting
Williams v. City of Pittsburgh, 32 F. Supp. 2d 236, 238 (W.D. Pa. 1998)).

In moving for reconsideration of the Court’s March 25, 2019 ruling, Plaintiff does not

point to any change in the law or any newly discovered evidence that was not previously

 

2 Plaintiff's motion invokes Rule 60(b) of the Federal Rules of Civil Procedure, which gives
courts the discretion to provide relief “from a final judgment, order, or proceeding” in cases
where the movant can show:

(1) mistake, inadvertence, surprise, or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b);

(3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
misconduct by an opposing party;

(4) the judgment is void;

(5) the judgment has been satisfied, released, or discharged; it is based on an earlier
judgment that has been reversed or vacated; or applying it prospectively is no longer
equitable; or

(6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

Because the Court’s March 25, 2019 Order was an interlocutory ruling, rather than a “final
judgment, order or proceeding,” Rule 60(b) does not apply. Instead, the applicable Rule is 59(e),
which permits parties to file motions “to alter or amend a judgment” within 28 days after its
entry. Fed. R. Civ. P. 59(e). Courts analyzing motions for relief under Rule 59(e) apply the
standard set forth above. See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (“A proper
Rule 59(e) motion... must rely on one of three grounds: (1) an intervening change in
controlling law; (2) the availability of new evidence; or (3) the need to correct clear error of law
or prevent manifest injustice.”) (citation omitted).

3

 

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 4 of 9

available to her. Instead, she raises two points, neither of which establish grounds for review
under the clear error/manifest injustice standard.
(i)

Plaintiff first suggests that the Defendants’ underlying Rule 12 motion was not ripe for
resolution because she is still awaiting rulings from the Pennsylvania Commonwealth Court in
four appellate proceedings that relate to matters under consideration in this case, specifically:

(i) an appeal of the Final Order of the State Board of Nursing entered on December 12,
2018 relative to Plaintiffs professional license (Case No. 1685-CD-2018);
(ii) an appeal of the Civil Service Commission’s final order upholding Plaintiff s
termination for cause (Case No. 151-CD-2019);
(iii) an appeal of the final order entered by the Unemployment Compensation Board of
Review denying unemployment compensation benefits (Case No. 152-CD-201 9); and
(iv) an appeal of the final order entered by the Bureau of Professional and Occupational
Affairs (Case No. 153-CD-2019).
Plaintiff posits that “[i]t would be helpful in resolving this case if [she] can procure
memorandum opinions from the Commonwealth Court, particularly involving the Defendants
State Board of Nursing and Bureau of Professional and Occupational Affairs.” ECF No. 72 at 2.
“Ag soon as she has obtained final orders in those cases,” Plaintiff states, “she will promptly file
a third amended complaint with those orders and opinions attached regarding the UCBR, [CSC],

BON, and BPOA defendants.” Jd. at 5.

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 5 of 9

This line of argument is mooted by the fact that all four of Plaintiffs appellate
proceedings have since been terminated by adverse rulings.? The final order of the State Board
of Nursing was affirmed by the Commonwealth Court on July 26, 2019. See L, N. v. BPOA (Ba.
of Nursing), No. 1685-CD-2018, 215 A.3d 1080 (Table), 2019 WL 3720510 (Commw. Ct. July
26, 2019). In the remaining three cases, the Commonwealth Court granted the appellees’
motions to quash the appeals and dismissed the proceedings as untimely. See Lewen v. State
Civil Serv. Comm’n, No. 151-CD-2019 (Commw. Ct. April 30, 2019); Lewen v. Unemployment
Compensation Bd. of Review, No. 152-CD-2019 (Commw. Ct. Mar. 28, 2019); Lewen v. Bureau
of Prof. and Occupational Affairs, No. 153-CD-2019 (Commw. Ct. Mar. 12, 2019). In the latter
two proceedings, the Commonwealth Court denied Plaintiff's petitions for reconsideration on
April 4, 2019 and April 15, 2019, respectively. See id. Consequently, Plaintiff's first point fails
to state a basis for reconsideration of the March 25, 2019 ruling.

(ii)

Plaintiff's second line of argument relates to statute-of-limitations issues purportedly

bearing on her Section 1983 and Pennsylvania Whistleblower Law claims. Again, her arguments

lack merit.

 

3 The Court can take judicial notice of these rulings because they are matters of public record and
the fact of the Court’s ruling is not subject to reasonable dispute. See Fed. R. Evid. 201(6)(2)
(“The court may judicially notice a fact that is not subject to reasonable dispute because it: ...
can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.”); see also Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group
Ltd., 181 F.3d 410, 413 (3rd Cir. 1999) (taking judicial notice of an earlier court opinion as a
matter of public record); Grey v. Johansson, No. CV 15-2479, 2016 WL 1613804, at *4 (E.D.
Pa. Apr. 22, 2016) (“Matters of public record include previous court opinions and proceedings
from related cases.’’)

5

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 6 of 9

Initially, Plaintiff asserts that she “inadvertently neglected to inform the Court that on
August 10, 2016 she mailed .. . a notice of intent to sue[ ] to the Defendants Department of
Military and Veterans Affairs and the Pennsylvania Office of Attorney General.” ECF No. 72 at
3. Plaintiff posits that this notice, sent 161 days after her termination, is relevant to the statute of
limitations that governs her Section 1983 claims. Jd. Importantly, however, none of Plaintiffs’
Section 1983 claims were dismissed on the basis of untimeliness. Instead, the Court’s dismissal
was predicated upon considerations of Eleventh Amendment immunity, quasi-judicial immunity,
the Defendants’ lack of personal involvement in the alleged misconduct, and/or Plaintiffs failure
to allege facts that could support a plausible constitutional violation. See ECF No. 67 at 5-17,
§§II (A), (C), (E), (F), (G), and (1). Therefore, Plaintiffs mailing of a notice of intent to sue has
no bearing on the Court’s dismissal of her 1983 claims.

Plaintiff next challenges the Court’s dismissal of her whistleblower claims against the
DMVA and CSC. Unlike Plaintiff s §1983 claims, the whistleblower claims were dismissed as
untimely. As the Court explained in its March 25, 2019 Memorandum Opinion:

The Whistleblower Law cited by Plaintiff provides that “[a] person who alleges a

violation of this act may bring a civil action ... within 180 days after the occurrence

of the alleged violation.” 43 Pa. [C.S.A.] § 1424(a). “Despite the use of the

permissive ‘may,’ the Whistleblower Law's ‘180—day time limit is mandatory, and

courts have no discretion to extend it.”” Campion v. Northeast Utilities, 598 F.

Supp. 2d 638, 645 (M.D. Pa. Feb. 24, 2009), citing O'Rourke v. Pa. Dep't of Corr.,

730 A.2d 1039, 1042 (Pa. Commw. Ct. 1999) citing Perry v. Tioga County, 649

A.2d 186, 188. (Pa. Cmwlth 1994), appeal denied, 540 Pa. 609, 655 A.2d 995

(1995).

Here, Plaintiff's termination occurred on March 2, 2016; however, this action was

not commenced until June 8, 2017, well beyond the 180-day statutory time period

allowed. Thus, Plaintiff's retaliation claim under Pennsylvania’s Whistleblower
Law will be dismissed. .. .

ECF No. 72 at 11.

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 7 of 9

In her motion for reconsideration, Plaintiff contends that her whistleblower claim against
the DMVA was timely because the agency’s last retaliatory act allegedly occurred on January
31,2017. As described by Plaintiff, that is the date on which “the DMVA sought the assistance
of the Bureau of Professional and Occupational Affairs and State Board of Nursing to attack the
Plaintiff s nursing license, which they knew she was not even using.” ECF No. 72 at 3.

| To the extent Plaintiff is suggesting that the DMVA engaged in a “continuing violation”
of the Pennsylvania Whistleblower Law (beyond the date of her termination), the Court notes
that this theory was not previously alleged in Plaintiff's Second Amended Complaint; therefore,
it cannot be asserted now as a basis for reconsideration of the Court’s prior dismissal order. In
any event, however, Plaintiffs whistleblower claim against the DMVA was properly dismissed
on Eleventh Amendment immunity grounds. See Woodring v. Republican Caucus of Pa. House
of Representatives, No. 1:18-CV-1158, 2019 WL 1383633, at *8 (M.D. Pa. Mar. 27, 2019) (“The
Whistleblower Law is silent as to federal court jurisdiction over the causes of action authorized
therein. 43 PA. STAT. AND CONS. STAT. ANN. § 1421 et seq. Accordingly, the Eleventh
Amendment plainly bars Woodring’s Whistleblower Law claim against the House Republican
Caucus.”) (citing authority).

Plaintiff next argues that her whistleblower claim against the CSC was timely and should
not have been dismissed. Although she acknowledges that the CSC issued its adverse
adjudication on December 8, 2016 (one day outside of the 180-day limitations period), she
contends that her claim is nevertheless timely pursuant to Pennsylvania’s discovery rule, because
she did not find out about the Commission’s ruling until she received it in the mail on December
12, 2016. Moreover, Plaintiff argues that the CSC’s last retaliatory act occurred on January 12,

2017, when the Commission issued its letter denying Plaintiffs request for reconsideration.

7

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 8 of 9

Neither argument establishes a basis for relief. Plaintiff s claim against the CSC, like her
claim against the DMVA, was properly dismissed on the basis of Eleventh Amendment
immunity. See Woodring, 2019 WL 1383633, at *8. In addition, her whistleblower claims
against the individual commissioner Defendants were properly dismissed on the basis of quasi-
judicial immunity. See Chambers v. Upper Darby Twp. Civil Serv. Comm'n, No. CIV.A. 95-465,
1995 WL 631673, at *3 (E.D. Pa. Oct. 26, 1995) (“Members of a Civil Service Commission are
protected from damages by quasi-judicial immunity.”). Accordingly, Plaintiff has not put forth

any grounds for revisiting the Court’s March 25, 2019 Order.

II. Conclusion
Based upon the foregoing reasons, Plaintiff has failed to demonstrate clear error or
manifest injustice relative to the Court’s March 25, 2019 Order. As no grounds warranting

reconsideration have been established, Plaintiff's motion will be denied.

Sete Lvebe
United States District Judge

An appropriate order follows.

 

 
 

 

Case 1:17-cv-00148-SPB Document 96 Filed 11/08/19 Page 9 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN, )
)
Plaintiff, ) C.A. No. 17-148 Erie
v. )
)
PENNSYLVANIA SOLDIERS’ )
AND SATLORS’ HOME, et al, )
)
Defendants. )
ORDER

NOW, this 8" day of November, 2019, upon consideration of the Plaintiffs Motion for
Reconsideration, ECF No. 72, and all filings related thereto,
IT IS ORDERED, for the reasons set forth in the accompanying Memorandum Opinion,

that the motion shall be, and hereby is, DENIED.

SAN PARADISE BAXTER
United States District Judge

 
